DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
 	Claims 9,  11-17 and 19 are currently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9,  11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 7,910,286 B2) in view of Kamiya et al. (US 2016/0334705 A1) and/or Aizu et al. (US 2018/0361774 A1).
Regarding claims 9, 11-17 and 19, Mitsumoto et al. teach a lithographic printing plate precursor  ( col. 8, lines 37-40) comprising an image recording layer cording layer (claims) containing an infrared absorber (infrared absorption agent; ) represented by 
    PNG
    media_image1.png
    122
    268
    media_image1.png
    Greyscale
 (cols. 55-56) ,  wherein Ar3 may be a
    PNG
    media_image2.png
    87
    121
    media_image2.png
    Greyscale
, R5-R8 independently represent a hydrogen atom , Y1 and Y2 independently represent a sulfur atoms X- is counter ion, R1 and R2 is a six-membered ring meeting the limitation of formula  II as recited by instant claims 1 and 2, on a support ( col. 55, line 35- col. 53, line 52 and  examples). Mitsumoto et al. teach the image recording layer contains a polymerization initiator (diphenyliodonium salt substituted with an alkyl group polymerization initiator; [col. 25, lines 51-65: (formula RI-II)] and col. 26, lines 30-51 & formula (I-2) in col. 29).
Mitsumoto et al. teach the image recording layer further contains thermoplastic polymer particles (styrene-acrylonitrile resin) having a particle size 60 to 300 nm in an amount between 20% to 95% by mass and having average molecular weight or 2,000 to 2,000,000 (see col. 43, line 50- col. 52, line 48).Mitsumoto et al. teach the image recording layer contains a leuco compound (leuco dye; col. 40, lines 36-64). Mitsumoto et al. teach the image recording layer is removable by any or both dampening water and printing ink (col. 84, lines 40-67)
Mitsumoto et al. teach a method of producing a lithographic printing plate (lithographic printing method; examples , claims and col. 83, line 63- col. 84, line 5) comprising an exposure step of image-wise exposing the lithographic printing plate to form exposed and unexposed area; an on-press development step of feeding at least one of a printing ink or dampening water to remove the unexposed areal and a printing step of feeding a printing ink to a lithographic printing plate subjected to on-press development in the on-press development step , to perform printing on recording medium in this order. 
Although Mitsumoto et al. show the compound of Formula (D2) in which Ar3 is a benzothiazole group is among a group of variety of compounds which may be encompassed by infrared absorbed taught by instant claims, benzothiazole is a well-known group used in infrared absorber dyes.  The groups of compounds that could be chosen from Ar3 is relatively small. Although Mitsumoto et al. fail to teach a specific example with benzothiazole group, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, it would have been obvious to one of ordinary skills in the art at the time of the invention to include a benzothiazole group in formula (D2) in view of routine experimentation.  
Mitsumoto et al. teach the image recording layer contains a polymerizable compound (col. 33, lines 17-25), which is trifunctional or greater functional compound encompassing the instant claimed range of polymerizable compound having a deca- or higher polyfunctional ethylenically unsaturated compound (col. 35, lines 18-28). Although that none of the examples of Mitsumoto et al.  specifically recite a polymerizable compound containing a deca- or higher polyfunctional ethylenically unsaturated compound, it is well-known to one of ordinary skill in the art to include a polymerizable compound containing a deca- or higher polyfunctional ethylenically unsaturated compound in an image recording layer in view of Kamiya et al. (See abstract, claims, and  paragraphs [0055-0087]) and/or Aizu et al. (See abstract, claims, and paragraphs [0054-0124].
Kamiya et al. teach a lithographic printing plate precursor comprising at least one imaging layer comprising a compound that is capable of radical polymerization [0055] that can be a multifunctional urethane acrylate with a functionality of 10 or more or 15 or more [0084] i.e. U-15HA [0083]. Aizu et al. teach a lithographic printing plate precursor comprising image recording layer comprising a polymerizable compound [0054 ]having 2 to 10 ( deca-)  functional [0070, 0075, 0083, 0090, 0096. 0102 and 0108] groups  i.e. U-15HA [0176] in view of polymerizing and curing function through any or both of application of heat and exposure [0054].
Kamiya et al., Aizu et al. and Mitsumoto et al. are all analogous art in the lithographic printing plate precursor field. 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the polymerizable compound of Mitsumoto et al. to include containing a deca- or higher polyfunctional ethylenically unsaturated compound as taught by Kamiya et al. and/or Aizu et al. in view of polymerizing or polymerization and curing function through any or both of application of heat and exposure.
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/06/2022, with respect to the rejection(s) of claim(s) 9, 11-17 and 19 under  35 U.S.C. 103 as being unpatentable over Mitsumoto et al. (US 7,910,286 B2) have been fully considered and are persuasive due to claims amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mitsumoto et al. (US 7,910,286 B2).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Fabricius et al. (5576443; see abstract and examples) teach a thioheterocyclic near-infrared absorbing dye.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/            Primary Examiner, Art Unit 1722